On Motion to Reinstate.
Best, C.
The appellant has made a motion to reinstate this case, on the ground that the cause had not been submitted as to James H. Harrison, one of the persons named as an appellee, and on the ground that the appellant’s brief was not filed in time, because he had furnished it to opposing counsel, who had not returned it in time.
The record discloses the fact that the cause had not been submitted as to James H. Plarrison, as claimed, but this fact, instead of furnishing any ground for reinstating the cause, rather furnishes an additional reason for dismissing the appeal. James H. Harrison was one of the defendants and does not appeal. The appellant alone appeals, and should have named Harrison as an appellant, and notified him to join in the appeal. This he has not done, and this omission justifies the action of the court in dismissing the appeal. Section 635, R. S. 1881; Harlan v. Watson, 39 Ind. 393.
Many cases have been dismissed because the appellant failed to notify co-parties to the judgment of such appeal, and, certainly, such omission can not be cause for dismissing the appeal and at the same time be cause for reinstating the case. Without notice to such parties this court has no jurisdiction, *161and the appeal should be dismissed. Hunderlock v. Dundee, etc., Co., 88 Ind. 139.
Filed April 25, 1884.
As the omission to name Harrison as an appellant, and to serve notice upon him, would require the dismissal of the appeal were the cause reinstated, we will not consider the sufficiency of the excuse for failing to file a brief, as the cause must stand dismissed, whether the excuse is or is not sufficient. The motion should, therefore, be overruled.
Per Curiam. — The motion is overruled.